Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for reconsideration has been considered but does not place the application in condition for allowance.  
The proposed claim amendments will not be entered, and thus arguments to such amendments are moot.  
Applicant argues that the rejection of claim 20 under 35 U.S.C. §112(a) written description is respectfully traversed.  Claim 20 recites a spinneret having a ring structure nozzle with concentrically positioned inner and outer walls, where both the inner and outer walls have gaps. While Fig. 1 is cited for a ring structure with three gaps, page 3 of Applicant’s specification describes the spinneret having 2 to 5 arc like slots, preferably arranged in a concentric arrangement.  The disclosure of 2-5 arc like slots is also a disclosure of 2-5 gaps as the number of slots should equal the number of gaps. As such, one of ordinary skill in the art would be convinced that Applicant was in possession of a spinneret having a ring structure nozzle with concentrically positioned inner and outer walls, where both the inner and outer walls have gaps. The disclosure of 2-5 gaps would convince one of ordinary skill that Applicant was in possession of a spinneret having gaps. 
The Examiner respectfully disagrees.  Figure 1 shows arc like slots.  Each slot is defined by inner and outer walls, but there are no gaps in the slots or in the inner and outer walls of the slots.  The slots define a ring structure with a defined number of slots (p. 15, lines 40-42; fig. 1).  It is unclear what in fig. 1 defines inner and outer walls as recited by claim 20, wherein such inner and outer walls have gaps. 
Applicant argues that the rejection of claim 18 under 35 U.S.C. §112(b) has been obviated by amendment. Claim 18 has been amended as suggested in the outstanding official action.  However, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744